Citation Nr: 0523166	
Decision Date: 08/24/05    Archive Date: 09/09/05

DOCKET NO.  03-18 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased rating for the residuals of 
prostate cancer, currently rated as 20 percent disabling, on 
appeal from the initial determination.

2.  Entitlement to a compensable (increased) evaluation for 
erectile dysfunction, on appeal from the initial 
determination.

3.  Entitlement to special monthly compensation (SMC) based 
on loss of use of a creative organ.

4.  Entitlement to a total disability evaluation based on 
individual unemployability (TDIU) due to service connected 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.A. Herman, Counsel


INTRODUCTION

The veteran had active military service from November 1967 to 
November 1970, from March 1976 to February 1979, and from 
December 1990 to May 1991.

This appeal comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the Department of Veterans' 
Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.  The veteran testified before the undersigned at 
the local RO in March 2005.  A transcript of the hearing is 
associated with the claims file.

On review of the record, the Board notes that the veteran has 
raised a claim for service connection for loss of sphincter 
control secondary to radiation therapy.  The issue of 
entitlement to service connection for loss of sphincter 
control secondary to radiation therapy is not inextricably 
intertwined with the issues currently on appeal.  As such, 
the matter is referred to the RO for appropriate 
consideration.


FINDINGS OF FACT

1.  VA has satisfied its duty to notify and has obtained all 
evidence relevant to an equitable disposition of the 
veteran's appeal.

2.  The residuals of the veteran's prostate cancer result in 
urinary leakage requiring the wearing of absorbent materials 
which must be changed at least 5 times per day.

3.  The veteran does not presently have a deformity of the 
penis.

4.  The evidence of record supports a finding of loss of use 
of a creative organ resulting from service-connected erectile 
dysfunction.

5.  At his March 2005 personal hearing, which was held prior 
to the promulgation of a decision in the appeal, the veteran 
notified the Board that he wished to withdraw his appeal with 
respect to the issue of entitlement to a TDIU due to service 
connected disability.


CONCLUSIONS OF LAW

1.  The criteria for a 60 percent rating for the residuals of 
prostate cancer have been met.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.10, 4.115a, 
4.115b, Diagnostic Code 7528 (2004).

2.  The criteria for a compensable rating for erectile 
dysfunction have not been met. 38 U.S.C.A. §§ 1155, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.10, 4.14, 
4.20, 4.115b, Diagnostic Code 7522 (2004).

3.  SMC based on loss of use of a creative organ is granted.  
38 U.S.C.A. §§ 1114(k), 5107(b) (West 2002); 38 C.F.R. § 
3.350 (2004).

4.  The criteria for withdrawal of a Substantive Appeal on 
the issue of entitlement to a TDIU due to service connected 
disability have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A.  §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.  

By a letter dated in November 2002, and prior to the initial 
adjudication of the claim on appeal, the RO advised the 
veteran of the essential elements of the VCAA.  The veteran 
was advised that VA would make reasonable efforts to help him 
get the evidence necessary to substantiate his claim for 
service connection, but that he must provide enough 
information so that VA could request any relevant records.  
The veteran was advised of the evidence that VA had 
requested.  The veteran was also asked to identify any 
additional information or evidence that he wanted VA to try 
and obtain.  He was specifically advised of the evidence 
needed to establish his claim.  The RO also requested that 
the veteran submit any evidence or information to VA that he 
felt would support his claim.  The November 2002 letter 
therefore provided the notice of all four elements that were 
discussed above.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  

Because the veteran filed a notice of disagreement as to the 
ratings assigned to his service connected disability within 
one year of receiving notice of the original grant of service 
connection, the earlier effective date claim is considered to 
be a "downstream" issue from the original grant of service 
connection.  Grantham v. Brown, 114 F .3d 1156 (1997).  The 
VA Office of General Counsel promulgated an advisory opinion 
holding that separate notice of the VA's duty to assist the 
veteran and of his concomitant responsibilities in the 
development of his claims involving such downstream issues is 
not required when the veteran was provided adequate VCAA 
notice following receipt of the original claim.  VAOPGCPREC 
8-2003 (Dec. 22, 2003).

The January 2003 rating decision, April 2003 rating decision, 
April 2003 Statement of the Case (SOC), June 2004 SOC, and 
June 2004 Supplemental Statement of the Case (SSOC) 
collectively notified the veteran of the relevant laws and 
regulations and essentially advised him of the evidence 
necessary to substantiate his claims for increased ratings.  
The April 2003 and June 2004 SOCs specifically set forth the 
regulations pertaining to VA's duty to assist, thus notifying 
the veteran of his and VA's respective obligations to obtain 
different types of evidence.  These documents also advised 
the veteran of the evidence of record, adjudicative actions 
taken, and of the reasons and bases for denial.  

Medical records have been obtained from the B.H.T., M.D., and 
Lexington Family Practice.  The veteran has not identified 
any additional outstanding medical records that would be 
pertinent to the claim on appeal.  VA examinations were 
conducted in March 2003 and May 2004 for the purpose of 
determining the nature and severity of the residuals of the 
veteran's prostate cancer.  

The Board therefore finds that VA has satisfied its duty to 
notify (each of the four content requirements) and the duty 
to assist pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. §§ 3.159(b), 20.1102 (2004) 
(2004); Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  The 
veteran has not claimed that VA has failed to comply with the 
notice requirements of the VCAA.



Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity. 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R., Part 4 (2004).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. § 4.1 requires that each 
disability be viewed in relation to its history and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition.  38 C.F.R. § 4.2 requires that 
medical reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  38 
C.F.R. § 4.7 provides that, where there is a question as to 
which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating. Otherwise, the lower rating is to be assigned.

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10.

The claim for an increased evaluation for residuals of 
prostate cancer and erectile dysfunction originated from the 
RO decision that granted service connection for the 
underlying disability.  The claim therefore stems from the 
initial rating assigned to that disability.  At the time of 
an initial rating, separate, or staged, ratings can be 
assigned for separate periods of time based on the facts 
found.  Fenderson v. West, 12 Vet. App. 119 (1999).

Pursuant to 38 U.S.C. § 7104, Board decisions must be based 
on the entire record, with consideration of all the evidence.  
In Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court 
held, in pertinent part, that the law requires only the Board 
address its reasons for rejecting evidence favorable to the 
claimant.  The Federal Circuit has also held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

Residuals of prostate cancer

The RO has assigned a 20 percent disabling rating under 38 
C.F.R. § 4.115b, Diagnostic Code 7528 for the appellant's 
service-connected residuals of prostate cancer.  Diagnostic 
Code 7528 pertains to malignant neoplasms of the 
genitourinary system.  Diagnostic Code 7528 provides for a 
100 percent rating for a minimum of 6 months following 
surgery, radiation therapy,  or other therapeutic treatment.  
Thereafter, if there has been no local reoccurrence or 
metastasis, the disability is rated based on residuals as 
either voiding dysfunction or renal dysfunction, whichever is 
predominant.  In addition, prostate gland injuries, 
infections, hypertrophy, and postoperative residuals, are 
rated under 38 C.F.R. § 4.115b, Diagnostic Code 7527, which 
provides that such disabilities are rated as voiding 
dysfunction, renal dysfunction, or urinary tract infection, 
whichever is predominant.

Parenthetically, the Board notes that the veteran's claim for 
service connection for prostate cancer, and the residuals 
related thereto, was received in October 2002.  The record 
shows that the veteran completed his radiation therapy in 
November 1999.  As the claim for service connection was 
received well after the cessation of the radiation treatment, 
there was no basis for assigning a 100 percent schedular 
rating under Diagnostic Code 7528.  At the time the claim was 
received, only the chronic residuals of the cancer could be 
considered in evaluating the veteran's claim for disability 
compensation.

A review of the record reveals no medical evidence of 
reoccurrence or metastasis of the appellant's carcinoma 
subsequent to his radiation treatments which were completed 
in November 1999.  Thus, the appellant's residuals of 
prostate cancer will be evaluated under either voiding 
dysfunction, renal dysfunction, or urinary tract infection, 
whichever is predominant.  In this regard, the Board notes 
that the evidence of record is negative for any medical 
evidence reflecting either renal dysfunction or urinary tract 
infection.  The veteran does not contend otherwise.  
Accordingly, the appellant's residuals of prostate cancer are 
most appropriately evaluated in terms of voiding dysfunction.

Voiding dysfunction is rated under the three subcategories of 
urine leakage, urinary frequency, and obstructed voiding. 38 
C.F.R. § 4.115a.

Continual urine leakage, post-surgical urinary diversion, 
urinary incontinence, or stress incontinence requiring the 
wearing of absorbent materials which must be changed less 
than twice a day warrants a 20 percent rating.  Requiring the 
wearing of absorbent materials which must be changed 2 to 4 
times daily warrants a 40 percent evaluation.  Requiring the 
use of an appliance or the wearing of absorbent materials 
which must be changed more than 4 times a day results in a 
rating of 60 percent disabling. Id.

Urinary frequency producing daytime voiding interval between 
two and three hours, or; awakening to void two times per 
night day is rated 10 percent disabling.  Daytime voiding 
interval between one and two hours, or; awakening to void 
three to four times per night day is rated 20 percent 
disabling.  Daytime voiding interval less than one hour, or; 
awakening to void five or more times per night is rated 40 
percent disabling.  Id.

Finally, obstructed voiding entails ratings ranging from 
noncompensable to 30 percent.  A noncompensable evaluation is 
warranted for obstructive symptomatology with or without 
stricture disease requiring dilatation 1 to 2 times per year.  
A 10 percent rating is warranted for marked obstructive 
symptomatology (hesitancy, slow or weak stream, decreased 
force of stream) with any one or combination of the 
following: (1) post-void residuals greater than 150 cubic 
centimeters (cc's); (2) uroflowmetry; markedly diminished 
peak flow rate (less than 10 cc's per second); (3) recurrent 
urinary tract infections secondary to obstruction; (4) 
stricture disease requiring periodic dilatation every 2 to 3 
months.  A 30 percent rating contemplates urinary retention 
requiring intermittent or continuous catheterization. Id.

Following a review of the pertinent evidence of record, the 
Board concludes that the appellant's residuals of prostate 
cancer are most appropriately evaluated as 60 percent 
disabling on the basis of urine leakage, as defined by 38 
C.F.R. § 4.115a.  In this regard, the Board observes that at 
his March 2003 VA examination the veteran denied incontinence 
or the use of a diaper.  However, since that time, the 
veteran reports that he is no longer able to control his 
urine.  He maintains that he has developed urinary 
incontinence and now requires the use of absorbent pads.  The 
veteran testified under oath before the undersigned that he 
goes through at least five absorbent pads a day.  The Board 
notes that the veteran is competent to testify as to the 
frequency that he must change his absorbent pads.  Such an 
observation/finding is a factual matter and the veteran's lay 
testimony in this regard is credible and thereby supports his 
claim.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

In light of the documented radiation treatment and given that 
the appellant must change his absorbent pad at least five 
times a day, the Board concludes that the appellant's overall 
pathology is more consistent with the assignment of a 60 
percent rating on the basis of urine leakage.  38 C.F.R. 
§ 4.7.  In entering this decision, reasonable doubt was 
considered and resolved in the appellant's favor.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Board also finds that the symptomatology of the 
appellant's residuals of prostate cancer does not warrant 
more than a 60 percent evaluation under any of the relevant 
diagnostic codes.  A 60 percent rating is highest available 
rating for urinary leakage/incontinence.  A higher rating for 
urinary frequency and obstructed voiding is not available, 
regardless of the level of disability.  

Finally, to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  38 C.F.R. § 
3.321(b)(1) (2004).  The criterion for such an award is a 
finding that the case presents an exceptional or unusual 
disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical application of 
regular schedular standards.  The Court has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court further held that the Board 
must address referral under 38 C.F.R. §3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

In this case, the evidence of record does not indicate the 
veteran is frequently hospitalized for the residuals of his 
service-connected prostate cancer.  There is also no 
objective evidence that the residuals of the veteran's 
prostate cancer (urinary incontinence) have resulted in 
marked interference with employment.  Having reviewed the 
record with these mandates in mind, the Board finds no basis 
for further action.  See VAOPGCPREC 6-96.

Erectile dysfunction

There is no specific disability rating for impotence, and the 
RO has evaluated this service-connected disability by analogy 
(per 38 C.F.R. § 4.20) as penis deformity under 38 C.F.R. § 
4.115(b), Diagnostic Code 7522.  The Board can find no other 
diagnostic code that would be more appropriate in rating the 
veteran's disability. There is no evidence that he has had 
removal of half or more of his penis, or that glans have been 
removed, such that would warrant consideration under 
Diagnostic Codes 7520 or 7521, respectively.  Therefore, 
Diagnostic Code 7522 is most appropriate to rate this 
disability.

Under Diagnostic Code 7522, two distinct elements are 
required for a compensable rating: penile deformity and loss 
of erectile power.  During his March 2003 VA examination and 
his March 2005 personal hearing, the veteran repeatedly 
complained of impotence.  He has made similar assertions in 
statements received in January 2003, June 2003, and August 
2004.  In each instance, the veteran states that he has very 
little success in using Viagra and other medications of 
similar design and purpose.  He says that the medications 
have only been successful 10 percent of the time, and that he 
is only able achieve a partial erection.  He also indicated 
that his ability to ejaculate is impaired.  

Nevertheless, the evidence of record also reflects that the 
veteran's penis (as well as testes, spermatic cord, and 
epididymis) appear consistently normal on examination.  The 
veteran acknowledged this at his personal hearing.  Thus, 
because the medical evidence does not reflect that the 
veteran suffers from both penile deformity and loss of 
erectile power, the Board finds that he is properly evaluated 
at the noncompensable level for erectile dysfunction.  
Furthermore, by virtue of today's decision, the veteran has 
been awarded special monthly compensation under 38 U.S.C. § 
1114, subsection (k), 38 C.F.R. § 3.350(a), due to loss of 
use of a creative organ.  So the fact that he has erectile 
dysfunction (is impotent) has, to a large extent, is being 
taken into account.  A compensable rating is not warranted 
under Diagnostic Code 7522.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt 
doctrine is not applicable.  38 U.S.C.A. § 5107(b).

SMC based on loss of use of a create organ

Special monthly compensation under 38 U.S.C.A. § 1114(k) is 
payable for each anatomical loss or loss of use of one hand, 
one foot, both buttocks, one or more creative organs, 
blindness of one eye having only light perception, deafness 
of both ears, having absence of air and bone conduction, 
complete organic aphonia with constant inability to 
communicate by speech or, in the case of a woman veteran, the 
anatomical loss of one or both breasts (including loss by 
mastectomy).  This special compensation is payable in 
addition to the basic rate of compensation otherwise payable 
on the basis of degree of disability, provided that the 
combined rate of compensation does not exceed the monthly 
rate set forth in 38 U.S.C.A. § 1114(l) when authorized in 
conjunction with any of the provisions of 38 U.S.C.A. § 
1114(a) through (j) or (s).

In this case, the Board has determined that there is evidence 
of loss of use of a creative organ.  The Board first notes 
that service connection for erectile dysfunction secondary to 
service-connected prostate cancer, and the residuals related 
thereto, was granted based on a diagnosis of erectile 
dysfunction as reflected in the March 2003 VA examination.  
Treatment records from the veteran's private physician 
describe the veteran as being impotent secondary to the 
residuals of his prostate cancer.  As noted above, the 
veteran states that he experiences very little (less than 10 
percent) success in using Viagra and other erectile 
dysfunction  medications.  He states he is only able to 
attain an erection 10 percent of the time, and that he is 
only able achieve a partial erection.  He also asserts that 
his ability to ejaculate is impaired.  

The Board notes that the veteran in this case is the best 
judge of whether the use of erectile dysfunction medications 
such as Viagra has helped him to overcome his erectile 
dysfunction (impotence).  This again is a factual matter and 
his lay testimony in this regard is credible and thereby 
supports his claim.  See Espiritu v. Derwinski at 494.  The 
veteran has testified that medications like Viagra do not 
provide the assistance he needs to overcome his disability.  
The clinical records merely reflect that Viagra was 
prescribed to assist the veteran with his impotence/erectile 
dysfunction.  The law and regulations provide that the 
claimant is entitled to special monthly compensation in cases 
of loss of use of a creative organ. 38 U.S.C.A. § 1114(k); 38 
C.F.R. § 3.350(k).  In view of the foregoing evidence, and 
providing the veteran the benefit of the doubt, the Board 
concludes that the evidence weighs in favor of awarding SMC 
based on loss of use of a creative organ.

TDIU

At his personal hearing in March 2005, the veteran indicated 
that he wished to withdraw his appeal on the issue of 
entitlement to a TDIU due to service connected disability (T. 
2).  The transcript of the hearing, which is of record, is a 
writing evidencing the veteran's request to withdraw his 
substantive appeal on that issue.  That is, a transcript of a 
hearing when transcribed constitutes any requisite writing 
requirements.  See Tomlin v. Brown, 5 Vet. App. 355 (1993).

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by 
the appellant or by his or her authorized representative.  38 
C.F.R. § 20.204.  The appellant has withdrawn his appeal for 
a TDIU due service connected disability and, hence, there 
remain no allegations of errors of fact or law for appellate 
consideration as to that issue.  Accordingly, the Board does 
not have jurisdiction to review the appeal and the appeal is 
dismissed.


ORDER

A 60 percent rating for the residuals of prostate cancer is 
granted, subject to the regulations governing the payment of 
monetary benefits.

Entitlement to a compensable (increased) evaluation for 
erectile dysfunction is denied.

Entitlement to SMC based on loss of use of a creative organ 
is granted, subject to the regulations governing the payment 
of monetary benefits.

The appeal of entitlement to a TDIU due to service connected 
disability is dismissed.



	                        
____________________________________________
	CHRISTOPHER J. GEARIN
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


